
Exhibit 10.10

SUPERVISORY AGREEMENT




This Supervisory Agreement (Agreement) is made this 23rd day of November, 2009
(Effective Date), by and through the Board of Directors (Board) of Severn
Bancorp, Inc., Annapolis, Maryland, OTS Docket No. H1799 (Holding Company), and
the Office of Thrift Supervision (OTS), acting by and through its Regional
Director for the Southeast Region (Regional Director).
 WHEREAS, based on its March 23, 2009 examination of the Holding Company, the
OTS finds that the Holding Company has engaged in acts and practices that are
unsafe or unsound; and
WHEREAS, the Holding Company, which is subject to examination, regulation and
supervision by the OTS, is taking steps to address the acts and practices that
are unsafe or unsound; and
WHEREAS, in furtherance of their common goal to ensure that the Holding Company
continues to address the unsafe or unsound acts or practices, the Holding
Company and the OTS have mutually agreed to enter into this Agreement.
            NOW THEREFORE, in consideration of the above premises, it is agreed
as follows:
Business Plan.
1.           Within sixty (60) days, the Board shall the Board shall submit a
new comprehensive business plan for calendar years 2010, 2011, and 2012 that is
acceptable to the Regional Director (Business Plan).  The Business Plan shall
set forth the Board’s strategies for improving the financial strength and
condition of the Holding Company and its wholly owned subsidiary, Severn Savings
Bank, FSB, Annapolis, Maryland, OTS Docket No. 08190 (Association).  At a
minimum, the Business Plan shall:
 
 
Supervisory Agreement
Severn Bancorp, Inc.
Page of 1 of 8
Exhibit 10.10 -- Page 1 --

--------------------------------------------------------------------------------

 
(a)           include a detailed discussion of the Board’s plans and strategies
to improve the operations, earnings, and profitability of the Holding Company
and its wholly owned subsidiary, Severn Savings Bank, FSB, Annapolis, Maryland,
OTS Docket No. 08190 including plans for reducing the Holding Company’s debt
levels;
(b)           detail the Board’s strategies for ensuring that the Holding
Company and Association have and maintain the financial resources to implement
and adhere to the Business Plan, adequately support the Holding Company and
Association’s risk profile, ensure adequate liquidity, and maintain compliance
with applicable regulatory capital requirements; and
(c)           include quarterly pro forma financial projections (balance sheet,
capital forecasts, and income statement) and budget.
2.           Upon receipt of written notification from the Regional Director
that the Business Plan is acceptable, the Association shall implement and adhere
to the Business Plan.  A copy of the Business Plan and the Board meeting minutes
reflecting the Board’s adoption thereof shall be provided to the Regional
Director within ten (10) days after the Board meeting.
3.           Any material modifications to the Business Plan shall be submitted
to the Regional Director for approval at least forty-five (45) days prior to
implementation.  A modification shall be considered material under this section
of the Order if the Holding Company plans to engage in any activity that is
inconsistent with the Business Plan.
 
 

Supervisory Agreement
Severn Bancorp, Inc.
Page of 2 of 8
 
Exhibit 10.10 -- Page 2 --

--------------------------------------------------------------------------------

 

Dividends.
4.           Effective immediately, the Holding Company shall neither accept nor
request that the Association make or pay any dividends or other capital
distributions, as that term is defined in 12 C.F.R. § 563.141, or commit to make
or pay dividends or any other capital distributions, without receiving the prior
written non-objection of the Regional Director.  The Holding Company’s written
request for non-objection shall be submitted to the Regional Director at least
forty-five (45) days prior to the anticipated date of the proposed dividend
payment or distribution of capital.
5.           Effective immediately, the Holding Company shall not declare or pay
any dividends or other capital distributions without the prior written
non-objection of the Regional Director.  The Holding Company’s written request
for non-objection shall be submitted to the Regional Director at least
forty-five (45) days prior to the anticipated date of the proposed dividend
payment or distribution of capital.
Debt Limitations.
6.           Effective immediately, the Holding Company shall not (a) incur,
issue, renew, or rollover any debt or debt securities, increase any current
lines of credit, guarantee the debt of any entity, or otherwise incur any
additional debt without receiving the prior written non-objection of the
Regional Director or (b) authorize or permit any subsidiary of the Holding
Company from incurring, issuing, renewing, or rolling over any debt or debt
securities, increasing any current lines of credit, guaranteeing the debt of any
entity, or otherwise incurring any additional debt without receiving the prior
written non-objection of the Regional Director.  All written requests to the
Regional Director shall include, at a minimum, a statement regarding the purpose
of the debt, the terms of the debt, the planned source(s) for debt repayment,
and an analysis of the cash flow resources available to meet such debt
repayment.  The Holding Company’s written request for such  non-objection shall
be submitted to the Regional Director at least forty-five (45) days prior to the
anticipated date of the proposed debt issuance, renewal, or rollover.
 
 
 
Supervisory Agreement
Severn Bancorp, Inc.
Page of 3 of 8
Exhibit 10.10 -- Page 3 --

--------------------------------------------------------------------------------

 
7.           Effective immediately, the Holding Company shall not, directly or
indirectly, purchase or redeem any shares of its stock without the prior written
non-objection of the Regional Director.  The Holding Company’s written request
for such non-objection shall be submitted to the Regional Director at least
forty-five (45) days prior to the anticipated date of the proposed stock
purchase or redemption.
Thrift Oversight.
8.           Effective immediately, the Holding Company shall ensure the
Association’s compliance with applicable laws, rules, regulations, and agency
guidance and all the terms of the Supervisory Agreement issued by the OTS
against the Association on _________________, 2009.
Severance Payments.
9.           Effective immediately, the Holding Company shall not make any
golden parachute payment1 unless, with respect to each such payment, the Holding
Company has complied with the requirements of 12 C.F.R. Part 359 and, as to
indemnification payments, 12 CFR § 545.121.
Directorate and Management Changes.
10.           Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers set forth in 12 C.F.R. Part 563, Subpart H.
 

 
 

--------------------------------------------------------------------------------

1 The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).
 

Supervisory Agreement
Severn Bancorp, Inc.
Page of 4 of 8
 
Exhibit 10.10 -- Page 4 --

--------------------------------------------------------------------------------

 

Tax Sharing Agreement.
11.           Within thirty (30) days, the Holding Company shall submit a new
tax sharing agreement to the Regional Director that conforms to the Interagency
Policy Statement on Income Tax Allocation in a Holding Company Structure
contained in OTS Chief Executive Officer Memorandum No. 98 and is acceptable to
the Regional Director (Tax Sharing Agreement).  Upon receipt of written
notification from the Regional Director that the Tax Sharing Agreement is
acceptable, the Holding Company shall implement and adhere to, and shall ensure
the Association's compliance with, the terms of the Tax Sharing Agreement.
Effective Date.
12.           This Agreement is effective on the Effective Date as shown on the
first page.
Duration.
13.           This Agreement shall remain in effect until terminated, modified
or suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
Time Calculations.
14.           Calculation of time limitations for compliance with the terms of
this Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
15.           The Regional Director may extend any of the deadlines set forth in
the provisions of this Agreement upon written request by the Holding Company
that includes reasons in support for any extension.  Any OTS extension shall be
made in writing.
Submissions and Notices.
16.           All submissions, including progress reports, to the OTS that are
required by or contemplated by the Agreement shall be submitted within the
specified timeframes.
 
 
 
Supervisory Agreement
Severn Bancorp, Inc.
Page of 5 of 8
Exhibit 10.10 -- Page 5 --

--------------------------------------------------------------------------------

 
17.           Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
(a)          To the OTS:
Regional Director
Office of Thrift Supervision
1475 Peachtree St., N.E.
Atlanta, Georgia 30309
404.897.1861 (Fax)
 
 
(b)         To the Holding Company:
  Board of Directors
  c/o Alan J. Hyatt, Chairman
Severn Bancorp, Inc.
200 Westgate Circle
Annapolis, MD
No Violations Authorized.
18.           Nothing in this Agreement shall be construed as allowing the
Holding Company, its Board, officers or employees to violate any law, rule, or
regulation.
OTS Authority Not Affected.
19.           Nothing in this Agreement shall inhibit, estop, bar or otherwise
prevent the OTS from taking any other action affecting the Holding Company if at
any time the OTS deems it appropriate to do so to fulfill the responsibilities
placed upon the OTS by law.
Other Governmental Actions Not Affected.
20.           The Holding Company acknowledges and agrees that its execution of
the Agreement is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 19 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
 
 
 
Supervisory Agreement
Severn Bancorp, Inc.
Page of 6 of 8
Exhibit 10.10 -- Page 6 --

--------------------------------------------------------------------------------

 
Miscellaneous.
21.           The laws of the United States of America shall govern the
construction and validity of this Agreement.
22.           If any provision of this Agreement is ruled to be invalid,
illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
23.           All references to the OTS in this Agreement shall also mean any of
the OTS’s predecessors, successors, and assigns.
24.           The section and paragraph headings in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
25.           The terms of this Agreement represent the final agreement of the
parties with respect to the subject matters thereof, and constitute the sole
agreement of the parties with respect to such subject matters.
Enforceability of Agreement.
26.           This Agreement is a “written agreement” entered into with an
agency within the meaning and for the purposes of 12 U.S.C. § 1818.


                                                   [Remainder of Page
Intentionally Left Blank]
 
 
 
 
 

Supervisory Agreement
Severn Bancorp, Inc.
Page of 7 of 8
 
Exhibit 10.10 -- Page 7 --

--------------------------------------------------------------------------------

 

WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Holding Company, hereby execute this Agreement.


SEVERN BANCORP,
INC.                                                                                     OFFICE
OF THRIFT SUPERVISION
Annapolis, Maryland




By:_/s/ Alan J.
Hyatt________                                                                                  
 By:_/s/ James G. Price____________
Alan J. Hyatt,
Chairman                                                                                         
James G. Price
                                   Regional Director, Southeast Region
 
 
                                  Date:  See Effective Date on page 1
 
 
                                                                 DIRECTORS’
SIGNATURES






___/s/ Melvin E. Meekins,
Jr.____                                                                          _/s/
T. Theodore Schultz__________
Melvin E. Meekins, Jr.,
Director                                                                               
T. Theodore Schultz, Director






___/s/ Ronald P.
Pennington_____                                                                          _/s/
Albert W. Shields___________
Ronald P. Pennington,
Director                                                                                 
Albert W. Shields, Director






___/s/ Melvin
Hyatt___________                                                                            _/s/
Konrad M. Wayson________
Melvin Hyatt,
Director                                                                                               
Konrad M. Wayson, Director






__/s/ John A. Lamon,
III________                                                      
John A. Lamon, III, Director
 
 
 
 



Supervisory Agreement
Severn Bancorp, Inc.
Page of 8 of 8
 
Exhibit 10.10 -- Page 8 --

--------------------------------------------------------------------------------

 
